DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/19/22 have been fully considered but they are not persuasive. 
Regarding claims 1 and 8 Applicant has argued that the bladder of Kingston (US 4,606,083) cannot be positioned beneath the cover as it is encapsulated within the cover to which the Examiner disagrees. Claims 1 and 8 call for a protective cover assembly comprising a flexible cover and a bladder positional beneath the flexible cover. Kingston comprises a flexible cover in the form of the flexible sheet of material 7 and the bladder of Kingston is positioned beneath this cover. As such Kingston satisfies the claim language. The claim language does not prohibit the presence of another layer of material beneath the bladder.

Regarding claims 1 and 8 Applicant has argued that the bladder of Kingston would not cover the surface of the pool since the bottom layer of Kingston performs this function to which the Examiner disagrees. Claim 1 requires that “the bladder is adapted to cover a surface of the pool” and claim 8 requires that “the bladder is adapted to cover the top surface of the pool”. The bladder of Kingston is positioned over the top surface of the pool and provides a barrier between the pool surface and the exterior environment as such it is adapted to cover a surface of the pool. The claim language does not require the bladder be in direct contact with the top surface of the pool or prohibit a layer of material between the bladder and the pool surface. 
Furthermore Applicant’s claim 15 calls for a bladder to be “encapsulated within the top and bottom layers of the flexible cover” and that “the bladder is adapted to cover the top surface of the pool” indicating that an ‘encapsulated’ bladder would be considered to cover the top surface of the pool.

Applicant has argued claims 2-7 should be allowable due to their dependency on claim 1. As Applicant’s arguments regarding claim 1 are not persuasive the argument regarding claims 2-7 is also not persuasive. 

Regarding claim 8, Applicant has amended the claim to require the cover be “coated with a weatherproof reflective coating”. However Applicant’s disclosure does not define what would constitute a coating and it is unclear as to whether the outer cover being “coated” is intended as a product-by-process limitation or some other limitation as Applicant’s disclosure does not specify. Applicant’s disclosure does not appear to describe/define the coating process or what is considered a ‘coating’. As such any cover made of a weatherproof material or combined with a secondary material through impregnation, mixing, layering or other processes of incorporation to provide weatherproof properties would meet the requirements of the claim language. 
It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
Kingston defines the cover (7) as being a weather resistant material (C1 L34-35) and gives an example of “cotton-backed marine vinyl” (C2 L28-32) which is a fabric material ‘coated’ with a ‘weatherproof coating’ of vinyl which is waterproof. However newly found prior art US 10,619,369 (Herd2) has been provided which specifically teaches the application of a UV protective coating to the exterior surface of the cover for the purpose of compact prosecution.
Regarding the language requiring a “reflective coating” it is noted that the claim language does not claim what this coating is reflecting and Applicant’s disclosure does not mention a reflective coating. Instead the specification states that the outer surface of the cover “may be colored to reflect or absorb heat”.

Regarding claim 15, Applicant has amended the claim to require that “the skirt heavier than the top and bottom layers of the flexible layer”. Applicant has argued that this language sets forth a limitation which a skirt having embedded weights would not satisfy. Applicant’s specification states that:
The weighted member 128 may be attached to or embedded within the flexible cover 110. The weighted member 128 extends around the perimeter 124 of the flexible cover 110 to keep it in place over the pool. Alternatively, the skirt portion 122 itself may be weighted or heavier than the rest of the flexible cover 110. (Para. 0038)
This language does not define a difference between a skirt portion “being weighted or heavier than” the cover. There does not appear to be a basis for requiring that the skirt portion be made heavier than the remainder of the cover without the inclusion of weighting materials.
The claim language also does not define a skirt structure in such a manner that would prevent the inclusion of embedded weights. If the weights are embedded in or attached to a skirt structure they are part of the skirt and as such the skirt is heavier than the rest of the cover.

Applicant’s arguments, see Pg. 7, filed 5/19/22, with respect to the rejection(s) of claim(s) 8 and 15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art US 8,568,546 (Oropallo) which teaches a swimming pool cover and the use of an attachment point to secure an inflatable cover to the center of an inner surface of a flexible cover.

Claim Interpretation
Claim 8 calls for the outer surface of the flexible cover to be “coated with a weatherproof reflective coating”. The claim does not define what would be considered a coating, what properties are required for said coating to be weatherproof or what the coating is configured to reflect. The specification does not define what Applicant considers a ‘coating’ and does not disclose that said ‘weatherproof coating’ is configured to reflect anything. Instead the specification states that the outer surface “may be colored to reflect or absorb heat”.
For the purpose of examination the claims language requiring “an outer surface of the flexible cover is coated with a weatherproof…coating” is being interpreted to require a flexible cover with an outer surface configured to be utilized in/exposed to outdoor conditions.
For the purpose of examination the claim language requiring the outer surface to be provided with a “reflective coating” is being interpreted as requiring the cover be constructed from, or be provided with a coating of, a material configured to reflect heat, ultraviolet rays or other environmental phenomena or for the outer surface of the cover to be a color configured to reflect heat or light either due to the color of the material itself or a coating or layer of a material of said color (as a non-limiting example the cover is made of a white material or painted white).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,606,083 (Kingston).
Regarding claim 1, Kingston discloses a protective cover for protecting a pool comprising:
a flexible cover (7; C1 L32-35);
a bladder (6) positional beneath the flexible cover; and
a plurality of securing elements (10) attached to a perimeter of the flexible cover; and
wherein the bladder is adapted to cover a surface of the pool when inflated and the flexible cover extends beyond a perimeter of the pool (Fig. 3).

Regarding claim 2, Kingston discloses that the bladder is dome-shaped when inflated (Fig. 3).

Regarding claim 3, Kingston discloses that the flexible cover comprises a skirt portion (Fig. 2; Annotated Fig. 3 below).

    PNG
    media_image1.png
    265
    413
    media_image1.png
    Greyscale

Regarding claim 5, Kingston discloses that the plurality of securing components are configured to engage a sidewall of the pool (securing components 10 are configured to receive/secure to any conventional fasteners such as those located on the sidewall of a pool).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of US 2009/0158517 (Herd).
Regarding claim 4, Kingston does not disclose the inclusion of a weight embedded within a perimeter of the flexible cover.
Herd teaches an inflatable cover (10) for a pool comprising a central bladder (13) and a perimeter skirt (43), the cover can be held in place through the skirt in a plurality of ways including the use of openings (47) for engaging fasteners and the use of weighted members embedded within an extending around a perimeter of the cover (Para. 0035).
It would have been obvious to one of ordinary skill in the art to provide weighted members embedded within and extending around a perimeter of the flexible cover, as taught by Herd, so that the cover can be securely held in place even when used with pools that are not provided with fastening points for a cover or where the surrounding area would prevent the use of other anchoring devices. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of US 3,813,704 (Trolano).
Regarding claims 6-7, Kingston discloses that the bladder is inflated through the use of a hose connection (9) but does not disclose specific sources of pressurized air/gas.
Trolano teaches a cover (11) for a swimming pool (10) comprising an inflatable bladder (30) which is connected to a source of pressurized gas (20) by a hose (26/26a). Trolano further teaches that the source of pressurized gas can utilize a motor (22) and compressor (21) or can be sourced from compressed gas cylinders (C6 L55-60).
It would have been obvious to one of ordinary skill in the art to provide a compressed gas cylinder, as taught by Trolano, so that a user can readily inflate the bladder without requiring access to a power source for a pump.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of US 10,619,369 (Herd2), CA2330518 (Hinsperger) and US 8,568,546 (Oropallo).
Regarding claim 8, Kingston discloses a protective cover for protecting a pool comprising:
a flexible cover (7; C1 L32-35);
a bladder (6) positional beneath the flexible cover; and
a plurality of securing elements (10) attached to a perimeter of the flexible cover; and
wherein the bladder is adapted to cover a surface of the pool when inflated and the flexible cover extends beyond a perimeter of the pool (Fig. 3).
Kingston further discloses that the cover is weather resistant (C1 L32-35; C2 L28-31) and can be formed from a cotton-backed marine vinyl (C2 L28-31) and is designed to protect against heat transfer (C1 L38-40) but does not specify if this weather resistance is due to a coating and doesn’t mention any reflectivity. Also Kingston does not disclose details regarding how the bladder is held in place.
Herd2 teaches an inflatable pool cover (Figs. 1-2) comprising an exterior surface (1) which is provided with a coating that provides UV protection (C5 L11-12). The cover is also manufactured to resistance to extreme heat and cold (C5 L11-16). 
It would have been obvious to one of ordinary skill in the art to provide the cover with a coating which provides weatherproof properties to the cover, as taught by Herd2, to extend the operational lifespan of the cover (reduce damage from outdoor use) and to reduce operational and maintenance costs of the pool (maintain desired thermal properties/prevent algae growth).
Hinsperger teaches a flexible cover (10) for a pool comprising a first coating (12) on one side and a second coating (14) on an opposing side. The first coating has a first color and the second coating has a second color in which the light/heat absorption characteristics of the first color are different than the light absorption characteristics of the second color (Pg. 5 L10-20).
It would have been obvious to one of ordinary skill in the art to color the exterior surface in a color configured to reflect light and/or heat, as taught by Hinsperger, as a simple and inexpensive method of regulating the temperature of the pool and preventing the growth of algae.
Oropallo teaches a pool cover assembly comprising a flexible cover (10) and an inflatable bladder (20). The bladder is positional beneath the flexible cover and attached to a center of an inner surface of the flexible cover via a cover attachment point (30/31/32).
It would have been obvious to one of ordinary skill in the art to secure the bladder to a center of an inner surface of the cover via a cover attachment point, as taught by Oropallo, to ensure the bladder remains centralized over the pool resulting in proper deflection/direction of debris/rainfall off the cover/away from the pool rather than pooling on the cover.

Regarding claim 9, Kingston states that the bladder comprises a base and a dome top extending from the base (Fig. 3). 

Regarding claim 11, Kingston discloses that the skirt portion of the flexible cover is not attached to the bladder (Fig. 2; Annotated Fig. 3 below).

    PNG
    media_image1.png
    265
    413
    media_image1.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of Herd2, Hinsperger and Oropallo as applied to claim 8 above, and further in view of US 3,533,110 (Gisondi).
Regarding claim 10, Kingston states that the bladder is inflated through a hose (9) but does not disclose details of the inclusion of a valve.
Gisondi teaches an inflatable pool cover comprising an inflatable bladder (14) provided with a one-way valve (21).
It would have been obvious to one of ordinary skill in the art to provide a one-way valve on the bladder, as taught by Gisondi, to prevent leakage of air from the bladder which could result in its deflation and loss of effectiveness. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of Herd2, Hinsperger and Oropallo as applied to claim 8 above, and further in view of Herd.
Regarding claim 12, Kingston does not state the inclusion of a weight embedded within a perimeter of the flexible cover.
Herd teaches an inflatable cover (10) for a pool comprising a central bladder (13) and a perimeter skirt (43), the cover can be held in place through the skirt in a plurality of ways including the use of openings (47) for engaging fasteners and the use of weighted members embedded within an extending around a perimeter of the cover (Para. 0035).
It would have been obvious to one of ordinary skill in the art to provide weighted members embedded within and extending around a perimeter of the flexible cover, as taught by Herd, so that the cover can be securely held in place even when used with pools that are not provided with fastening points for a cover or where the surrounding area would prevent the use of other anchoring devices. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of Herd2, Hinsperger and Oropallo as applied to claim 8 above, and further in view of US 2012/0204339 (Geiger).
Regarding claim 13, Kingston states the inclusion of a plurality of fasteners (10) but does not specify the use of clasps. 
Geiger teaches an inflatable pool cover (10) secured to a pool sidewall through fasteners (36) which can take a variety of forms including clasps (Para. 0030).
It would have been obvious to one of ordinary skill in the art that the cover can be secured by other securing components such as clasps configured to engage a sidewall of the pool, as taught by Geiger, as they are recognized equivalents in the art which facilitate securing the cover in place on different styles of pools in different environments. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of Herd2, Hinsperger and Oropallo as applied to claim 8 above, and further in view of Trolano.
Regarding claim 14, Kingston states that the bladder is inflated through the use of a hose connection (9) but does not state specific sources of pressurized air/gas.
Trolano teaches a cover (11) for a swimming pool (10) comprising an inflatable bladder (30) which is connected to a source of pressurized gas (20) by a hose (26/26a). Trolano further teaches that the source of pressurized gas can utilize a motor (22) and compressor (21) or can be sourced from compressed gas cylinders (C6 L55-60).
It would have been obvious to one of ordinary skill in the art to provide a compressed gas cylinder, as taught by Trolano, so that a user can readily inflate the bladder without requiring access to a power source for a pump.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of Oropallo and Herd.
Regarding claim 15, Kingston discloses a dome-shaped protective cover assembly removably positional across a top surface of a pool, the protective pool cover comprising:
a flexible cover (C1 L32-35) comprising a top layer (7) and a bottom layer (1);
a skirt attached to and extending from the top layer of the flexible cover;

    PNG
    media_image1.png
    265
    413
    media_image1.png
    Greyscale

a bladder (6) encapsulated within the top and bottom layers of the flexible cover; and
a plurality of securing elements (10) attached to a perimeter of the flexible cover; and
wherein the bladder is adapted to cover the top surface of the pool when inflated and the skirt extends beyond a perimeter of the pool (Fig. 3).
Kingston, however, does not disclose details on the weight of the skirt and does not disclose details regarding how the bladder is held in place.
Oropallo teaches a pool cover assembly comprising a flexible cover (10) and an inflatable bladder (20). The bladder is positional beneath the flexible cover and attached to a center of an inner surface of the flexible cover via a cover attachment point (30/31/32).
It would have been obvious to one of ordinary skill in the art to secure the bladder to a center of an inner surface of the cover via a cover attachment point, as taught by Oropallo, to ensure the bladder remains centralized over the pool resulting in proper deflection/direction of debris/rainfall off the cover/away from the pool rather than pooling on the cover.
Herd teaches an inflatable cover (10) for a pool comprising a central bladder (13) and a perimeter skirt (43), the cover can be held in place through the skirt in a plurality of ways including the use of openings (47) for engaging fasteners and through the incorporation of a weighted outer edge (Para. 0035). Herd teaches that weighting the skirt can be accomplished in a number of different ways to those skilled in the art including “various weighting mechanisms and technologies” (Para. 0035).
It would have been obvious to one of ordinary skill in the art to make the skirt heavier than the remainder of the cover, as taught by Herd, so that the cover can be securely held in place even when used with pools that are not provided with fastening points for a cover or where the surrounding area would prevent the use of other anchoring devices. 
Weighting the skirt in such a manner would result in the skirt being heavier than the remainder of the cover as the weight of the skirt would have to resist/overcome the weight of the remainder of the cover in order to perform its design goal of securing the cover in place.

Regarding claims 16-17, Kingston states that the skirt is ‘attached’ to the flexible cover along a ‘skirt attachment perimeter’ which is smaller in diameter than a perimeter of the flexible cover.

    PNG
    media_image2.png
    285
    544
    media_image2.png
    Greyscale


Regarding claim 19, Kingston discloses that the bladder is attached to the flexible cover at a center of the top layer (Figs. 1, 3).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kingston in view of Oropallo and Herd as applied to claim 15 above, and further in view of Gisondi.
Regarding claim 18, Kingston states that the bladder is comprises a base, a domed top extending from the base (Fig. 3) and is inflated through a hose (9) which penetrates the flexible cover but does not state details of the inclusion of a valve.
Gisondi teaches an inflatable pool cover comprising an inflatable bladder (14) provided with a one-way valve (21).
It would have been obvious to one of ordinary skill in the art to provide a one-way valve on the bladder, as taught by Gisondi, to prevent leakage of air from the bladder which could result in its deflation and loss of effectiveness. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0093377 (Jensnen) teaches a pool cover which has an exterior surface formed from an applied coating designed to provide UV resistance, waterproofing, chemical and damage resistance.
US 3,801,994 (Brown) teaches a swimming pool cover with an inflatable bladder than can be formed in a plurality of ways including sealing the bladder to a central portion of the inner surface of the cover or attaching the bladder to detachable attachment points at a central portion of the inner surface of the cover.
US 4,790,037 (Phillips) teaches a swimming pool cover which can be made of a plurality of different materials which are resistant to solar heat and radiation including “polymeric coated textile materials”. 
US 8,069,504 (Greenfield) teaches a swimming pool cover comprising an inflatable bladder and the use of various materials including vinyl which is coated to provide it with additional protection against outdoor environments (UV coated vinyl).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A ROS/            Examiner, Art Unit 3754 

/DAVID P ANGWIN/            Supervisory Patent Examiner, Art Unit 3754